Citation Nr: 1750139	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability for purposes of obtaining outpatient treatment and/or for compensation purposes.

2.  Entitlement to service connection for a chest disability.

3.  Entitlement to a compensable rating for deviated nasal septum status post reconstruction.

4.  Entitlement to a compensable rating for right knee popliteal tumor.

5.  Entitlement to a compensable rating for right clavicle fracture.

6.  Entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the right foot.

7.  Entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the left foot.

8.  Entitlement to a compensable rating for right inguinal hernia.

9.  Whether new and material evidence have been received to reopen a claim of entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

In June 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

The Board notes that a claim of entitlement to service connection for a dental disability for compensation purposes must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  Therefore, the Board has recharacterized the issue on appeal as reflected on the title page.

The issues of entitlement to service connection for a dental disability and a chest disability and entitlement to compensable ratings for deviated nasal septum, right knee popliteal tumor, and right clavicle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the right foot.

2.  At the June 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the left foot.

3.  At the June 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to a compensable rating for right inguinal hernia.

4.  At the June 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracic spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the right foot.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the left foot.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a compensable rating for right inguinal hernia.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracic spine disability.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the June 2017 videoconference hearing, the appellant has withdrawn his appeal for the issues of entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the right foot, entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the left foot, entitlement to a compensable rating for right inguinal hernia, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracic spine disability.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204 (b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these four issues.


ORDER

The issue of entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the right foot is dismissed.

The issue of entitlement to an effective date earlier than June 3, 2010 for the grant of service connection for hallux deformity of the left foot is dismissed.

The issue of entitlement to a compensable rating for right inguinal hernia is dismissed.

The issue of whether new and material evidence have been received to reopen a claim of entitlement to service connection for a thoracic spine disability is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

At the videoconference hearing, the Veteran claimed that his deviated nasal septum, right knee popliteal tumor and right clavicle fracture had worsened since the most recent VA examinations were conducted in 2011.  As such, a remand is required for new VA examinations in order to determine the current severity of these service-connected disabilities.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).

With respect to the Veteran's dental disability claim, he has indicated that it began in 1998 when his braces came off.  He has indicated that he has loose teeth due to his braces, receding gums and bony growths in his mouth.  However, the Veteran did not provide any elaboration as to whether he was seeking service connection for compensation purposes and/or for purposes of outpatient dental treatment. 

VA is required to consider claims under all applicable provisions of law and regulation whether or not the applicable provision is specifically raised.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Veteran's statements reasonably raise a claim of entitlement to service connection for a dental disability for purposes of compensation and for purposes of VA outpatient dental treatment.  38 C.F.R. § 20.202  (2016); see Mays v. Brown, 5 Vet. App. 302 (1993).

Throughout the pendency of this appeal, the RO's adjudication of the Veteran's dental disability claim has been limited to his entitlement to service connection for a dental disability for purposes of disability compensation.  The RO has yet to adjudicate the issue of whether the Veteran is entitled to service connection for a dental disability for purposes of outpatient dental treatment.  As such, in the interest of fairness and due process, the Board finds that this claim must be remanded in order for the RO or AMC to consider it in the first instance.

Additionally, it is unclear from the medical evidence of record whether the Veteran has a dental disorder for which service connection may be awarded.  The service treatment records indicate that he had a chipped tooth, loose teeth, and braces during service.  Moreover, the report of medical history for separation reflects dental complaints.  However, the medical evidence does not show whether any inservice trauma or dental treatment resulted in a loss of substance of body of his maxilla or mandible.  As such, the Veteran must be afforded a VA dental examination to address this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for a chest disability, the Veteran claims that when he was in service in 1995 or 1996 during a training exercise at Fort Irwin he fell and his chest landed on his binoculars, causing significant pain.  He claims he has had pain ever since.  An August 1995 service treatment record reflects complaints of intermittent chest discomfort.  A July 2002 chest X-ray study reflects that the Veteran may have had prior trauma to the manubrium of the sternum with disruption of the sternoclavicular joints, and associated heme arthrosis and subsequent calcification.  Current VA treatment records show chest and rib complaints.  Under the circumstances, the Board finds that a remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records in the claims file are dated in April 2011.  As such, up-to-date VA treatment records should also be obtained. 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development regarding the claim of entitlement to service connection for a dental disability for purposes of outpatient dental treatment.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, to include VA treatment records dating from April 2011 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected deviated nasal septum.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms (and severity of such symptoms) that are attributable to the service-connected deviated septum in accordance with the rating criteria. 

The examiner should comment on whether the deviated septum was manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee popliteal tumor.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms (and severity of such symptoms) that are attributable to the service-connected right knee popliteal tumor in accordance with the rating criteria.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right clavicle fracture.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms (and severity of such symptoms) that are attributable to the service-connected right clavicle fracture in accordance with the rating criteria.  

5.  Schedule the Veteran for an appropriate dental examination to determine the nature of the claimed dental disability.  All indicated diagnostic tests and studies must be accomplished.  The complete record, including a copy of this remand must be reviewed by the examiner in conjunction with the examination. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements (including of ongoing symptoms since service), the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that any currently diagnosed dental disorder was incurred in or is due to the Veteran's military service, to include dental trauma or any documented inservice dental treatment.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

6.  Schedule the Veteran for the appropriate examination to determine the nature of the claimed chest disability.  All indicated diagnostic tests and studies must be accomplished.  The complete record, including a copy of this remand must be reviewed by the examiner in conjunction with the examination. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements (including of ongoing symptoms since service), the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that any currently diagnosed chest disability was incurred in or is due to the Veteran's military service, to include the August 1995 complaints of chest discomfort and/or July 2002 X-ray study suggesting trauma.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above, including whether the Veteran is entitled to service connection for a dental disability for the purpose of outpatient dental treatment.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


